Case 2:18-cv-00192-JRG Document 72-9 Filed 06/20/19 Page 1 of 1 PageID #: 1390




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

                                              §
SEMCON IP INC.,                               §
                                              §
                         Plaintiff,           §
                                              §   Case No. 2:18-cv-00192-JRG
          v.                                  §
                                              §
AMAZON.COM, INC.,                             §   JURY TRIAL DEMANDED
                                              §
                         Defendant.           §
                                              §
                                              §
                                              §
                                              §

          ORDER GRANTING PLAINTIFF SEMCON IP INC.’S MOTION TO
            COMPEL AMAZON.COM, INC. TO PROVIDE DISCOVERY


       Before the Court is Plaintiff Semcon IP Inc.’s (“Semcon”) Motion to Compel Defendant

Amazon.com, Inc. (“Amazon”) to provide discovery including: (1) discovery regarding Amazon

Products “that include or utilize adaptive power control and/or dynamic voltage frequency

scaling (“DVFS”); and (2) produce discovery regarding Amazon’s knowledge of the patents-in-

suit and notice of its infringement, including but not limited to, communications regarding

subpoenas served on Amazon in the Semcon v. Huawei case and communications between

Amazon and Intellectual Ventures regarding the patents-in-suit and Transmeta patent portfolio.

The Court, after consideration, is of the opinion that said motion should be GRANTED.

       IT IS, THEREFORE, ORDERED that Semcon’s Motion to Compel Amazon is hereby

GRANTED and that Amazon must provide the discovery listed above by June __, 2019.
